Citation Nr: 1431042	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  09-15 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) due to the service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In November 2010 the claim was remanded for additional development.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.

The issue of entitlement to a TDIU due the service-connected PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From June 8, 2005 to April 24, 2011, the clinical signs and symptoms associated with the Veteran's PTSD more nearly approximate occupational and social impairment with reduced reliability and productivity.

2.  Since April 25, 2011, the clinical signs and symptoms associated with the Veteran's PTSD more nearly approximate occupational and social impairment with deficiencies in most areas of work, family relations, and mood, but his PTSD does not cause total occupational and social impairment.





CONCLUSIONS OF LAW

1.  For the period from June 8, 2005, to April 24, 2011, the criteria for an initial rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.130, Diagnostic Code 9411 (2013).

2.  Since April 25, 2011, the criteria for an initial 70 percent rating, but not higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for an initial rating in excess of 50 percent for service connected PTSD.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Id.  

The initial rating appeal arises from a granted claim of service connection.  Compliance with the first notice element requires notice of the five service connection elements in initial ratings cases: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  

Prior to initial adjudication of the Veteran's claim, a July 2005 letter fully satisfied the duty to notify provisions, including notice of the degree of disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran. Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran an appropriate VA examination in October 2005, October 2006, February 2008, April 2011 and May 2012.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The examination report provides sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate the disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The above VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are an adequate basis on which to adjudicate the claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Higher Initial Rating

The Veteran was granted service connection for PTSD in a December 2005 rating decision, with a 50 percent rating effective as of June 8, 2005.  The 50-percent rating was continued in two subsequent rating decisions in November 2006 and February 2008.  For the reasons that follow, the Board concludes that an initial higher rating for the period from June 8, 2005, through April 24, 2011, is not warranted; however, an initial higher rating of 70 percent since April 25, 2011, is warranted.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  When a question arises as to which of two ratings under a particular diagnostic code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson, the Court noted an important distinction between appeals involving a Veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  When the question is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection to consider the appropriateness of the "staged ratings" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's PTSD has been rated under Diagnostic Code 9411.  The Board notes that psychiatric disabilities other than eating disorders are rated pursuant to the criteria for the General Rating Formula.  See 38 C.F.R. § 4.130.

Under the formula, the criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

The list of symptoms under the general rating formula are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  If the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 442-43.  The United States Court of Appeals for the Federal Circuit ("Federal Circuit") has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  Although the Veteran's symptomatology is the primary consideration, the veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (2013).

When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2013), a GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

A GAF score in the range of "31 to 40" represents "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). Id.  A GAF score in the range of "41 to 50" illustrates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning.  A GAF Score in the range of "51 to 60" represents more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score in the range of "61 to 70" represents "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." Id.  However, the GAF score assigned in a case, like an examiner assessment of the severity of the condition, is not dispositive of the evaluation at issue; rather the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

In October 2005, the Veteran underwent a VA examination for PTSD.  The examiner noted a long history of symptoms of PTSD.  The Veteran reported nightmares, insomnia, flashbacks and constant preoccupation with the war.  The examiner noted the Veteran had a problem with his temper and faced charges for criminal assault.  The Veteran stated he had nightmares about shooting someone in the face and close range, and being given some hallucinogen by someone shortly after a good friend of his was killed.  The examiner noted the Veteran had some confusion in his mind of what exactly happened when he developed hemorrhoids and was sent abroad, but believes that someone thought he was dangerous and kept him out of the war in Vietnam after that.  

The Veteran stated that he was divorced and remarried, and had a child from his first marriage with whom he kept in touch.  The Veteran denied having any military friends.

The Veteran's mental status was listed as alert and cooperative.  The examiner noted the Veteran was casually attired and adequately groomed.  His affect was restricted, and his mood was anxious and dysphoric.  The Veteran became tearful during the interview, though his speech was normal, and eye contact was good.  The Veteran's thought processes were logical and relevant.  His insight and judgment were intact, as was his memory, attention and concentration.  The Veteran's thought content was without psychotic features or suicidal or homicidal ideation.  The examiner diagnosed PTSD with some suspicious-paranoid thinking, and assigned a GAF score of 48.

The examiner found the Veteran was moderately impaired both socially and industrially, though he had made a remarkably successful adjustment for himself and was recovering from alcohol dependence.  

January 2006 VA treatment records show the Veteran reported doing quite well, but still noted nightmares and problems sleeping.  He noted feeling depressed at times, but felt his medication helped a lot.

In February 2006 private treatment records, the Veteran complained of increased anxiety and requested medication.

In an October 2006 VA examination the Veteran reported that he was married and had a good relationship with his wife, however he did not speak to his only child, a daughter.  He stated that he did not get along with his siblings and that he was trying to get along with his mother and "forgive her for things she did many years ago."  He noted that he only trusted his wife, and did not presently have any friends near his home, though he did have some friends out of state.  He reported leisure pursuits to include playing with his dog and gardening.  He denied a history of suicide attempts, but endorsed a history of violence, stating that he had previously threatened people with a gun.  

On examination, the examiner noted the Veteran was clean and casually dressed but appeared fatigued and tense.  His speech was spontaneous, soft or whispered.  His attitude toward the examiner was cooperative, but his affect was constricted.  The examiner noted the Veteran seemed anxious, expansive, and dysphoric.  The Veteran's attention was noted as intact, and he was oriented to person, time and place.  His thought process and thought content were unremarkable.  The Veteran denied delusions, and he understood the outcome of his behavior and understood that he had a problem.  The Veteran endorsed sleep impairment, including sleep apnea and myoclonic movements.  The Veteran denied hallucinations, and did not have inappropriate behavior, obsessive behavior, panic attacks, or homicidal or suicidal thoughts.  The examiner noted the Veteran's memory was intact.

The Veteran stated he was employed fulltime.  The examiner diagnosed PTSD and assigned a GAF score of 50.  The examiner found there were PTSD signs and symptoms resulting in deficiencies in judgment, thinking, family relations, and mood including a tendency toward impulsivity and emotional reactivity causing him to exercise poor judgment, and causing irritability.  

In April 2007 VA treatment records, the Veteran reported that he was doing very well; however, he still felt anxious most of the time.  He noted occasional nightmares, but stated that the medication helped.  He reported that he was still short tempered at times, but that he was less depressed.  He reported working about 60 hours per week as a baker.  The Veteran stated that he felt occupied most of the time.  He felt that his condition was fairly stable, and he felt comfortable with the effectiveness of his medications.  He noted no side effects.  

On examination, the Veteran was casually but appropriately attired, and had no abnormal movements.  He was calm, cooperative and attentive with good eye contact.  His affect was appropriate to the situation and the ideas expressed.  His speech was low toned but coherent and goal directed with no loose associations or tangentiality.  His memory was good for both recent and remote events, and he had no homicidal or suicidal ideations.  The Veteran's insight and judgment were good.  The examiner assigned a GAF score of 52.

October 2007 VA treatment records show the Veteran reported having a hard time at work that morning due to anxiety.  He noted still suffering from nightmares and feeling depressed on and off.  He stated that he had difficulty concentrating at work because of his anxiety.  He noted feeling startled easily, and preferred to be at home by himself.  He reported socializing infrequently, and only talked to his next door neighbor.  He stated he felt angry sometimes.  The examiner noted the Veteran's affect was constricted but appropriate to the situation and ideas expressed, and his mood was neutral.  The Veteran speech was low toned but coherent and goal directed with no loose associations or tangentiality.  The Veteran was assigned a GAF score of 52.

In a February 2008 VA examination for PTSD, the examiner noted the Veteran's mood was dysphoric, as described by the Veteran.  The Veteran reported variable sleep patterns, concentration problems, and frustration at work, which he felt could lead to him losing his temper and leaving.  

The Veteran noted communication with his daughter, but stated his contact with his mother was sporadic.  He note sporadic communication with his sister, but had no contact with his half-siblings or step-siblings.  The Veteran was clean, neatly groomed, and appropriately and casually dressed.  His psychomotor activity was restless and tense, though his speech was unremarkable and his attitude toward the examiner was cooperative and attentive.  The Veteran's affected was constricted and his mood was anxious and dysphoric.  The Veteran's attention was intact, and he was oriented to person, time and place.  His thought process and thought content were unremarkable.  The Veteran denied delusions, and understood the outcome of his behavior.  The Veteran did not have inappropriate behavior or panic attacks.  He endorsed some homicidal ideation, but was without particular intent or plan.  The Veteran had no suicidal ideation and his memory was intact.  

The examiner noted the Veteran had difficulties with impulsivity and anger that are not controlled.  The examiner further stated the Veteran assesses circumstances in idiosyncratic ways due to an underlying level of anger.  The Veteran had a meaningful relationship with only his wife, and had very limited social interactions.  His affect was aloof and distant, and he preferred to be left alone.  The examiner diagnosed PTSD and assigned a GAF score of 50.  The examiner found there was reduced reliability and productivity due to PTSD symptoms.

In May 2008, VA treatment records show the Veteran reported having a hard time, and that his wife had recently been discharged from the hospital for lung cancer surgery.  The Veteran noted he was not sleeping very well, and that he suffered from "on and off" nightmares, and claimed he jumped every time he heard a loud noise.  He noted that he avoided crowds, and stayed home and rarely socialized.  He reported working as a baker, but claimed that he is always inside avoiding contacts.

August 2008 VA treatment records show the Veteran complained of nightmares, "on and off."  The Veteran stated that he still avoided crowds.  He felt paranoid, and jumped even with simple noises.  The Veteran claimed that he forgot things and could not concentrate well.  He claimed that he had impulse control problems, and was terminated from his job because he could not control his sexual drive towards female co-workers.  The Veteran stated he was charged with sexual harassment at the work place.

Further, the Veteran endorsed intrusive thoughts about Vietnam, especially since he met a Vietnamese POW that he took when he was in Vietnam.  Apparently the Veteran saw the man at Home Depot, and the man approached him and said "I know you."  The Veteran recalled his experience in combat, and stated that he did some "nasty things" with this POW.  Since that encounter, the Veteran stated that he had been having nightmares and thoughts of hurting the Vietnamese.  He reported feeling irritable and short tempered.  He denied suicidal ideation and homicidal ideation.

October 2008 VA treatment records, the Veteran reported that he continued to experience the same symptoms of PTSD, and was not experiencing any new symptoms.  The Veteran's affect as constricted but appropriate to the situation and ideas expressed.  His mood was neutral.  The Veteran was goal oriented.  His memory was good for both remote and recent events.  The examiner assigned a GAF score of 52, and noted low risk of suicide.

In February 2009 VA treatment records, the Veteran denied feelings of paranoia, but stated that he still felt depressed occasionally.  He stated he was doing well, and that he slept well if he had no nightmares.  He reported keeping himself busy, and gardening.  He reported still feeling angry but stated he was okay, and said his whole life was getting better.  He noted no major problems that day, and felt his condition had been fairly stable.  He noted feeling comfortable with the effectiveness of the medications, and noted no side effects.  The Veteran denied thoughts about killing himself, or any plan to do so.  

The examiner noted the Veteran was casually but appropriately attired and groomed.  The Veteran had no abnormal movements, and was calm, cooperative and attentive with good eye contact.  The examiner noted the Veteran's affect was appropriate to the situation and ideas expressed, and his mood was neutral.  The Veteran's speech was normal in rate and rhythm and he was coherent and relevant. The Veteran had no loose associations, no tangentiality, and was logical and goal directed.  The Veteran did not report hallucinations, and no delusions were detected.  The Veteran's cognitive functions were intact, and his memory was good or both recent and remote events.  He was oriented to time, place and person.  The Veteran reported no homicidal or suicidal ideations, and his insight and judgment were good.  The examiner assigned a GAF score of 55.

In October 2009, the Veteran was hospitalized after attempting suicide immediately following the death of his wife.  The Veteran was diagnosed with severe, recurrent major depression.  

October 2009 VA treatment records show the Veteran had appropriate affect, was alert, and was oriented to time, place and situation.  His insight and judgment were good.  These records indicate the Veteran was hospitalized around the time of his wife's death for a suicide attempt, but noted the Veteran presently had no active suicidal ideation, and had increasing levels of support, family, friends, and VA assistance.  The examiner assigned a GAF score of 40, and noted that the Veteran had worked out a suicide prevention plan, and that though the danger was chronic, it was no longer acute.  Specifically, the Veteran developed coping tools, to include surfing the web, visiting a friend, praying or attending a religious service, being outdoors, or gardening, whenever the Veteran felt like a crisis could be around the corner. 

The record also shows that following his suicide attempt, the Veteran was taking medication, and was surrounded by family and friends.  The Veteran noted he was going with his family to Michigan for a brief vacation, and would not be alone during the time.  In relation to the suicide attempt, the Veteran stated that he was with his dying wife, and that he was overwhelmed with emotion and anger and sadness and drank some of her pain killer.  The Veteran stated he was regretful that he tried to harm himself, but still felt intense emotions regarding his wife.  Though he was sad, he reporting that he was still sleeping, eating and functioning, and was not overwhelmed at the time.  

In a January 2010 statement, the Veteran asserted that in October 2009 he had attempted suicide and was institutionalized.  He stated that his VA doctors at the Orlando VA Medical Center advised him that his depression and suicide attempt were connected with his PTSD.  

January 2010 VA treatment records show the Veteran began treatment with a new VA psychologist. The Veteran reported currently having a good relationship with his step father and with his sister.  He stated his relationship with his other siblings is variable.  He also stated he had occasional contact with his mother.  Although his second wife was deceased, he reported having regular contact with the older of his two step sons.  He noted he was employed.  The examiner assigned a GAF score of 50.

February 2010 VA treatment records show the Veteran was alert, and arrived on time for his appointment.  He was casually and age-appropriately, and maintained good eye contact.  The Veteran's mood was noted as dysthymic, and his affect was constricted, congruent, and moderately depressed.  The Veteran denied suicidal ideation or intent, though he stated in the past he considered running a hose from the exhaust of his vehicle into the passenger compartment of his car.  The Veteran, however, stated that he wanted to live at least another 20 years, which prevented him from attempting suicide.  The examiner assigned a GAF score of 50.

March 2010 VA records show the Veteran reported he was doing much better.  He noted he was dating again, and was starting individual therapy and group therapy with a PTSD program.  He denied suicidal intent, and his mood was positive.  He stated he had his anxiety under control at this time with the use of medications as an aide.  He denied suicidal ideation and was considered not high risk.  He noted that he was sleeping well and had a good appetite.  He reported having some nightmares and vigilance, but his overall functioning and work was much improved.  The examiner assigned a GAF score of 70.

In June 2010 VA treatment records, the Veteran requested anger management classes to assist with reentering a relationship with his ex-wife.  

In an August 2010 VA treatment note, the Veteran was diagnosed with PTSD and a personality disorder, not otherwise specified.  

In November 2010, the Veteran complained of extreme depression and having passive suicidal ideation last night.  He stated that he had called the suicide hotline just to talk to somebody but had no intention of actually following through.  The Veteran stated that while he was in Michigan, he had a verbal altercation with his ex-wife as well as his daughter, and now feels abandoned by them.  The Veteran denied trouble sleeping, and was irritable and angry at times.  The examiner noted the Veteran's speech was rapid and somewhat pressured, as well as emotional liability hypomanic and mixed manic picture.

December 2010 VA Anger Management Group records show the Veteran presented in a relaxed and talkative mood.  The record reflects that the Veteran participated in all aspects of the discussion with confidence.  The Veteran interacted with others appropriately and provided positive feedback throughout the group process. 

January 2011 VA Anger Management Group records show the Veteran arrived early to the meeting, and appeared to be in a social and talkative mood.  The Veteran participated in the check in procedures process, and identified no anxiety or anger provoking situations that occurred over the past week.  The Veteran stated he was better able to manage his anger due to the skills and techniques learned in the class.  The Veteran noted that others in the community gave him an enormous amount of positive feedback about his up lifting attitude.  The Veteran reported that he was able to make the connection between his current and past behavior, feeling, and thought patterns.  The Veteran noted that he was aware of how his past interaction with his family members influenced his adult behavior and thought patterns, and reported that he had made a strong effort to change his perception and negative thought patterns.  The Veteran noted that he had learned to challenge his irrational core beliefs with realistic and rational beliefs while changing the way he dealt with anger.  The Veteran shared with members of the group that his interaction with others in the community had improved significantly.  The Veteran indicated he was able to achieve an average level of improvement in the past 8 weeks.  He noted that he learned to challenge his fears and unresolved emotional pain more appropriately.  The Veteran stated that he has been able to practice letting go.

January 2011 VA treatment records showed the Veteran was not working and was somewhat isolated.  He broke up with his ex-wife, with whom he had gotten back together.  He stated he spent most of his time alone on the computer, but stated he was not significantly depressed and was not as irritable since he spends most of his time alone.  He noted that when he does spent time with others, he is somewhat irritable.  The Veteran reported that his sleep was fair, as was his mood.  The examiner noted that although the Veteran was isolated, he seemed to be able to maintain himself in the community fairly safely.  The Veteran denied suicidal thoughts or ideation.  

When the Veteran was examined by VA on April 25, 2011, he related that he did not leave his home and had not made his scheduled appointments.  He noted daily bouts of anxiety, which were moderate, and were ongoing for "years."  He had poor to no response to his medications.  The Veteran noted that he had one daughter, but there had been no contact that day.  The Veteran stated he had no personal relationships, and remained in his home.  He listed activities to include the internet and computer games.  He denied a history of suicide attempts or violence.  The Veteran related that he worked as a grocery store baker and a bakery manager; that he was let go from this employment in August 2010 due to conflicts with his co-workers; and that he started his Social Security retirement in September 2010.

The examiner noted the Veteran was casually dressed in disheveled clothes.  He has persistent mannerisms, and was restless and tense.  His speech was coherent but mumbled, and he had a cooperative attitude toward the examiner.  The examiner noted the Veteran's affect was blunted and his mood was anxious.  The Veteran's attention was intact, and he was oriented to person, time and place.  The Veteran's thought process was rambling, with paucity of ideas, and blocking.  The examiner noted poverty of thought, but noted no delusions and that the Veteran understood the outcome of his behavior.  The Veteran denied hallucinations and had no inappropriate behavior.  There was no presence of homicidal or suicidal thought, and the Veteran exhibited fair impulse control and his memory was intact.

The examiner diagnosed PTSD, and a personality disorder, not otherwise specified, and assigned a GAF score of 55.  The examiner found there was reduced reliability and productivity due to PTSD symptoms, such as daily bouts of anxiety and marked difficulty leaving his home.  The examiner noted the Veteran does like to talk on the internet and he meets others on Facebook.  The Veteran stated he had scheduled a date with a woman, but does not like to leave his home, which has caused him to cancel many VA appointments.

May 2011 VA treatment records noted the Veteran had not presented with suicidal ideation, threats, or self-harm within the last 30 days.  Recorded stressors included the recent loss of a loved one, and a limited support system.  The examiner estimated the Veteran was at low risk for suicide, which was based on the lack of active or passive suicidal intent, thought the history of suicidal intent and present depression were noted.  The Veteran stated that he was depressed, anxious, overwhelmed, and was isolating himself by not interacting with others.  He endorsed PTSD symptoms to include agitation, sadness, short sense of the future, vigilance, and isolative and avoidant tendencies.  The Veteran stated he was depressed and easily overwhelmed.  He noted he was not sleeping well, which caused him to feel tired during the day.  Overall, the Veteran stated he felt "not so good," emotionally.

The examiner noted that the Veteran looked upset, sad and anxious.  He felt easily upset and overwhelmed, and was agitated at times during the session.  The Veteran's speech was smooth, with normal volume and rate.  The Veteran's thought process was linear and coherent.  The examiner assigned a GAF score of 50.

In May 2012, the Veteran underwent a VA examination.  The examiner diagnosed PTSD, and depression not otherwise specified, and assigned a GAF score of 58.  The examiner noted psychosocial and environmental problems to include limited social support, problems relating to social environment, and bereavement due to his wife's death.  The examiner further stated it was not possible to differentiate which symptoms were attributable to each diagnosis, because symptoms of depression and anxiety overlap and efforts to avoid PTSD symptoms exacerbate depression.  The Veteran noted almost complete isolation from interpersonal interactions in order to avoid confrontations and panic attacks.

The Veteran reported that after his wife's death, he had no contact with anyone.  He stated he had a daughter but they had not spoken for many years.  He noted that he had met with women he met online because he did not want to be alone anymore, but stated that nothing came of these interactions.  He stated that he only leaves the house to grocery shop, drink or ride his motorcycle.  He further stated that several times in the past year he had left his groceries at the store before checkout because he could not tolerate being there.  He noted recreational activity to include watching TV or using his iPad.  He denied any recreational activities that involve interaction with people.

Recorded symptoms of PTSD produced persistently re-experiencing the traumatic event, persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness, and persistent symptoms of increased arousal, not present before the trauma, all ongoing for longer than a month.  Additional symptoms included depressed mood, anxiety, panic attacks that occurred weekly or less often, mild memory loss, flattened affect, disturbances in motivation and mood, difficulty in establishing and maintain effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, suicidal ideation, and impaired impulse control.  However, the Veteran was capable of managing his own financial affairs.  Further, the Veteran noted several episodes in the past year of suicidal ideation without intent or plan.  The examiner noted the Veteran's thought processes were slow, and his appearance was somewhat disheveled due to his unshaven face.  The examiner also noted the Veteran's motor activity was mildly restless with continual right leg movement up and down, poor eye contact, and tearfulness throughout the interview, stating that he hated VA examinations and they caused him anxiety.

The examiner described the Veteran's level of impairment as occupational and social impairment with deficiencies in most areas, but not as total occupational and social impairment.  The examiner was unable to differentiate what portion of the occupation and social impairment indicated was caused by each mental disorder.

Prior to April 25, 2011, the Board finds that the Veteran's PTSD psychiatric symptoms were manifested by occupational and social impairment, with reduced reliability and productivity, indicative of a 50 percent disability rating.  The Veteran's symptoms for that time period generally included: nightmares, anger and short temperedness, constricted affect, anxiety, occasional difficulty sleeping, feelings of depression, and feeling "jumpy", and avoiding crowds.  The Veteran also reported being terminated from his job in May 2008, he stated this was due to charges against him for sexual harassment.  These symptoms are consistent with and similar to many of those contemplated by the currently assigned 50 percent rating, such as panic attacks more than once a week, disturbances of motivation and mood, and difficulty in establishing and maintaining effective relationships.

The record evidence, however, does not reflect a higher level of impairment as contemplated by the criteria for 70 percent rating prior to April 25, 2011.  During that time, the Veteran's speech was normal, his insight and judgment were intact, and his thought processes were logical and relevant.  The Veteran maintained a good relationship with his wife before she passed away, and had intact memory, attention and concentration.  January 2006 VA records show the Veteran reported doing quite well, and in October 2006 the Veteran endorsed having friends out of state and noted leisure pursuits to include playing with his dog and gardening.  October 2009 VA records, moreover, show the Veteran had success in developing coping tools for when he felt a crisis was imminent.  January 2010 VA records showed the Veteran reported a good relationship with his step father and sister.  Though the Veteran reported feelings of occasional depression, and because the 70 percent level contemplates a deficiency in "mood" among other areas, does not mean his PTSD rises to the 70 percent level.  Rather, the Board notes that in regards to the Veteran's mood, his symptoms are more consistent with those associated with a 50 percent disability rating.  The Veteran's does not have near-continuous anxiety or panic that would be more consistent with a 70 percent rating.  Rather, his mood varied from good to anxious to dysphoric to depressed as shown over the course of his VA treatment records.

The Veteran did attempt suicide in October 2009; however, this single attempt at suicide immediately followed the death of his wife.  Furthermore, VA treatment records dated the same month show that the Veteran no longer had any active suicidal ideation, and had increasing levels of support from friends, family and VA assistance.  In relation to the suicide attempt, the Veteran indicated he was overwhelmed with emotion and anger and sadness over his dying wife, and that he was regretful that he had tried to harm himself.  VA treatment records dated May 2009 and February 2009 show the Veteran denied any suicidal or homicidal ideation.  October 2009 records show the Veteran developed coping skills, while the February 2010 treatment records indicate the Veteran had some passive suicidal ideation, but stated he wanted to live another 20 years.  Thus, the Veteran showed insight to his situation, negating impairment in judgment other than a momentary impairment, which indicated that has was not totally impaired at that time.

The Board notes the assigned GAF scores during the period on appeal ranging between 40 and 70.  Though a GAF score of 40 would indicate major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, the Board finds that the Veteran's symptoms during this period do not support that conclusion.  The GAF score of 40 was assigned immediately after the Veteran's wife's death, and was not assigned again.  The October 2005 examiner, though he assigned a GAF score of 48, only found moderate impairment of social and occupational functioning.  Throughout this time, the Veteran remained in touch with family members, and was able to manage his own affairs and finances.  Again, the Veteran's symptoms, including nightmares, feeling depressed at times, anxiety, and avoidance of social interactions does not rise to the level of severity, frequency or duration that cause impairment of social and occupational functioning with deficiencies in most of the areas such as those enumerated in the regulation.  While the record evidence can be read as showing deficiencies in the areas of work and mood prior to April 25, 2011, the same evidence, however, does not show that the Veteran has occupational and social impairment with deficiencies in most areas such as family relations, judgment and thinking, for a 70 percent disability rating, and likewise does not indicate total occupational and social impairment, for a 100 percent disability rating.

Since April 25, 2011, the date of his VA examination, the Board finds that a 70 percent disability rating is warranted.  At that examination, the Veteran reported that he did not leave his home or attend scheduled appointments.  He noted poor or no response to his medications, and denied any personal relationships, and stated he was not working.  The Veteran's appearance was casual but disheveled, and appeared restless and tense.  His speech was coherent but mumbled, his affect was blunted, and his thought process was rambling.  May 2011 records show a limited support system, isolating behaviors, agitation, sadness, short sense of future, vigilance, feeling easily overwhelmed, sleeping poorly, and feeling "not so good" emotionally.  The next evidence of record, from May 2012, shows the Veteran had limited social support, problems relating to social environment, and bereavement due to his wife's death.  The Veteran was not working, and noted almost complete isolation from interpersonal interactions in order to avoid confrontations and panic attacks, as well as several episodes of suicidal ideation without plan or intent within the past year.  The examiner noted slow thought processes and somewhat disheveled appearance.  Importantly, though the examiner assigned a GAF score of 58, the examiner determined that based on the Veteran's symptoms, the Veteran was socially and occupationally impaired in most areas due to his disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, occasional suicidal ideation and impaired impulse control.  Thus, even considering the GAF score of 58 assigned by the examiner, the Board finds the pertinent evidence included in the examination report and used to assign the GAF score suggests a far lower level of functioning.

The preponderance of the evidence of record is against a finding that the Veteran's PTSD has resulted in total occupational and social impairment at any time.  In a January 2011 VA treatment record, the VA examiner noted that although the Veteran was isolated, he seemed able to maintain himself in the community fairly safely.  At the April 2011 VA examination, although the Veteran's thought process was impaired in the moment, he understood the outcome of his behavior and denied inappropriate behavior, which indicates insight into his behavior and does not show a level of total occupational and social impairment.  In the same way, at his May 2012 VA examination, the Veteran related that he was not employed and has made no attempts to obtain work, elaborating that he collects his retirement and also receives both VA compensation benefits and Social Security Disability Income (for a nonservice-connected injury).  Thus, the Veteran talks about being financially stable and his intention to continue in his retirement, which does not indicate that the Veteran is experiencing total occupational and social impairment.  Moreover, the Veteran was alert and oriented during his April 2011 and May 2012 examinations, with logical and goal directed thoughts, and speech within normal limits.  Both examiners specifically concluded that the Veteran's PTSD did not result in total occupational and social impairment.  Since April 25, 2011, the Veteran remained able to manage his daily affairs and finances, and was looking to date women he met online, though he had no actually done so.  Given that the record evidence does not indicate a level of impairment to support a determination of total occupational and social impairment at any time, a 100 percent schedular rating is not warranted. 

The Board has considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The schedular evaluation for the Veteran's PTSD is not inadequate.  The Veteran has reported symptoms such as social isolation, anxiety, nightmares, and difficulty maintaining work and social relationships, which are contemplated by the schedular criteria.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected disorder; thus, the schedular evaluations are adequate to rate the Veteran's disorder.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  

In conclusion, when resolving all reasonable doubt in favor of the Veteran, the Board finds that a disability evaluation of 70 percent as of April 25, 2011, is warranted for the Veteran's PTSD.  As such, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are applicable to this aspect of the Veteran's appeal and it is granted. 


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD, from June 8, 2005, to April 24, 2011, is denied. 

Subject to the laws and regulations governing the payment of monetary benefits, entitlement to an initial 70 percent rating, but not higher, for PTSD, from April 25, 2011, is granted.


REMAND

The issue of a TDIU rating due to the Veteran's service-connected PTSD has been reasonably raised by the record.  Specifically, the evidence of record documents that in May 2008 the Veteran stated that he was terminated from work due to a sexual harassment claim again him (indicating he had impulse control problems), and stated in his April 2011 VA examination, that he was no longer employed (since August 2010) due to a conflict with a co-worker.  In Rice v. Shinseki, the Court held that when entitlement to a TDIU rating is raised during the adjudicatory process of the underlying disability (or disabilities) for an initial or an increased rating, it is a part of the claim for benefits for that underlying disability (or disabilities).  Rice v. Shinseki, 22 Vet. App. 447, 454-455 (2009).  In this function, the Board may infer a claim for a TDIU due exclusively to the service-connected PTSD, because this is the underlying disability at issue in this appeal.  Id.

In light of the decision herein, the Veteran does meet the scheduler requirement under 38 C.F.R. § 4.16(a) from April 25, 2011, but does not meet it prior to April 25, 2011.  However, entitlement to a total rating, on an extra-schedular basis, may nonetheless be established, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of a service-connected disability.  38 C.F.R. § 4.16(b).  Thus, the Board finds that the Agency of Original Jurisdiction (AOJ) should address the matter of a TDIU rating (before and after April 25, 2011), including extra-schedular consideration, per 38 C.F.R. § 4.16(a)-(b), as a component of the claim for an initial higher rating for PTSD, in the first instance, to avoid any prejudice to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he complete and sign a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, and a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  Each executed form should be returned to VA.  Send the Veteran and his representative a letter requesting that he provide sufficient information, and, if necessary, authorization to obtain any additional evidence pertinent to the claim for a TDIU due to the service-connected PTSD.  The RO should then assist the Veteran in obtaining any additional evidence adequately identified following the current procedures set forth in 38 C.F.R. § 3.159.

2.  Advise the Veteran and his representative that it is ultimately the Veteran's responsibility to obtain (from his employer) and submit (to VA) his employment records, particularly those relating to loss time or sick leave as well as those relating to the facts and circumstances of separation, termination or retirement; and that he should submit evidence (such as, pay stubs, W2 Forms, tax return, etc.) documenting marginal employment, if any, (past or prospective) relating to jobs secured and followed that resulted in earned annual income that does (or did) not exceed the poverty threshold for one person.

3.  Thereafter, review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated, including a VA examination if it is deemed to be warranted in this case.  Then, adjudicate the issue of entitlement to a TDIU rating due to the service-connected PTSD, to include consideration of whether prior to April 25, 2011, the requirements for referral to the Director of the Compensation and Pension Service have been invoked under 38 C.F.R. § 4.16(b).  If the decision on this matter is adverse to the Veteran, then a supplemental statement of the case should be furnished to the Veteran and his representative after according the requisite time period to respond. This matter should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


